Chief Justice TOAL.
I respectfully dissent. I would reverse the court of appeals’ decision holding that the circuit court should have exercised jurisdiction over the Trustees’ defamation claim against Brantley.
At the time of the events in question, the Trustees were members of the Board of Trustees (the Board) at the Church, an independent Baptist Church. According to its constitution, governance of the Church “is vested in the body of believers who compose it.” As a “sovereign and democratic Baptist church,” the “membership retains unto itself the exclusive right of self-government in all phases of the spiritual and temporal life of the church.” The congregation’s powers include the selection and removal of trustees from its Board. The Church’s constitution further provides that trustees are officers of the Church. As officers of the Church, the trustees are responsible for the management of the Church’s assets and, as Trustee Holmes testified, for “supporting] ... the spiritual ministry of the [C]hurch.”
In 2000, the South Carolina Department of Transportation purchased the Church’s former location to make way for the *164construction of the Arthur J. Ravenel Bridge. The Church relocated, and shortly thereafter made a decision to purchase adjacent properties in an attempt to expand its influence in its new neighborhood. The Board sought and obtained approval from the congregation to purchase an adjacent apartment complex. The Board financed the purchase with a $300,000 mortgage on the Church’s property.
The Church owned the apartment complex for some time without incident. However, a disgruntled tenant set fire to an apartment causing damage to seven other rental units. After the fire, it was discovered that the Church did not have insurance on the apartment building, and that the Board used the Church’s property as collateral for the loan.
Upon this discovery, the working relationship between Brantley and the Trustees deteriorated, and the Pastor subsequently sought the Trustees’ removal from the Board in a quarterly congregational meeting on May 22, 2006. It is during this meeting that the Trustees claim Brantley defamed them. More specifically, the Trustees claim the Pastor made false statements that he was unaware the Trustees placed a $300,000 mortgage on the Church’s property and failed to insure the complex, that the Trustees mismanaged the Church’s money,2 that money was missing, and that the Trustees “constantly” deceived Brantley throughout the purchase process. A motion was made to remove the Trustees from their positions on the Board, and a majority of the congregation voted to remove the Trustees.
Internal disputes among members of a church present some of the most difficult questions involving the limits of governmental intrusion into the religious affairs of its citizens. Knotts v. Williams, 319 S.C. 473, 476, 462 S.E.2d 288, 290 (1995). Freedom of religion is among the most fundamental of the guarantees of liberty contained in the Bill of Rights. U.S. Const, amend. I; see also S.C. Const, art. I, § 2. To preserve and foster this most cherished of freedoms, federal and state governments chose a constitutional prohibition against governmental interference with its citizens’ free exercise of religious belief. See, e.g., Knotts, 319 S.C. at 477, 462 S.E.2d at 290 *165(noting the “maintenance of governmental neutrality in the court resolution of church disputes has been the consistent and dominant theme of the South Carolina cases in this area.”). This Court has consistently stated that “civil courts ■will not enter into the consideration of church doctrine or church discipline, nor will they inquire into the regularity of the proceedings of the church judicatories having cognizance of such matters.” Pearson, 325 S.C. at 51-52, 478 S.E.2d at 852 (quoting Morris St. Baptist Church v. Dart, 67 S.C. 338, 341-42, 45 S.E. 753, 754 (1903)).
However, in Jones v. Wolf, 443 U.S. 595, 603, 99 S.Ct. 3020, 61 L.Ed.2d 775 (1979), the United States Supreme Court expressly approved the use of the neutral principles of law approach to resolve church disputes. This method “relies exclusively on objective, well-established concepts of trust and property law familiar to lawyers and judges.” Id. The doctrine frees civil courts completely from entanglement in questions of religious doctrine, polity, and practice, and permits the application of property, corporate, and other forms of law to church disputes. Id.; see also All Saints Parish Waccamaw v. Protestant Episcopal Church in the Diocese of S.C., 385 S.C. 428, 445, 685 S.E.2d 163, 172 (2009).
This Court provided a clear explanation of the neutral principles of law approach in Pearson:
(1) Courts may not engage in resolving disputes as to religious law, principle, doctrine, discipline, custom, or administration; (2) courts cannot avoid adjudicating rights growing out of civil law; (3) in resolving such civil law disputes, courts must accept as final and binding the decision of the highest religious judicatories as to religious law, principle, doctrine, discipline, custom, and administration.
Pearson, 325 S.C. at 53, 478 S.E.2d at 854.
The Pearson rule established that the First Amendment requires a civil court to enter a church dispute only when the resolution rests on neutral principles of law. All Saints Parish, 385 S.C. at 445, 685 S.E.2d at 172. However, if the issue is merely a question of religious law or doctrine masquerading as a dispute over church property or corporate control, courts must defer to the decisions of the proper church judicatories insofar as the dispute concerns religious or *166doctrinal issues. Id. (citing Serbian E. Orthodox Diocese v. Milivojevich, 426 U.S. 696, 709, 96 S.Ct. 2372, 49 L.Ed.2d 151 (1976)). Simply put, the doctrine stands for the proposition that, where a civil court may completely resolve a church dispute on neutral principles of law without entangling itself in internal church governance or doctrinal matters, the First Amendment does not bar the court from entertaining jurisdiction. Milivojevich, 426 U.S. at 721, 96 S.Ct. 2372.
This Court’s decision in All Saints Parish illustrates the doctrine. In that case, this Court decided the validity of an 18th Century trust deed, and whether certain members of the congregation were the corporate officers of the parish. All Saints Parish, 385 S.C. at 441, 685 S.E.2d at 170. The Court decided such issues as property ownership, the duties of trustees, identification of possible beneficiaries pursuant to the trust deed, and whether corporate control documents had been adopted in accordance with state law. Id. at 445-51, 685 S.E.2d at 172-75. In my view, these are the types of issues ripe for an analysis relying on the neutral principles of law doctrine.
I find that the instant case is not comparable. All Saints Parish involved issues unaffected by the religious nature of the dispute. Here, Brantley made the statements in question during the course of a congregational meeting while discussing issues inextricably related to church governance. A court cannot possibly exercise jurisdiction over this matter without becoming ensnared in the internal workings of the church’s system of self-governance. Moreover, under the Church’s constitution, the Trustees are responsible for more than just the financial well-being of the Church, they are also responsible for the spiritual leadership of the congregation. See Hutchison v. Thomas, 789 F.2d 392, 396 (6th Cir.1986) (“The ‘neutral principles’ doctrine has never been extended to religious controversies in the areas of church government, order and discipline, nor should it be. The claim here relates to appellant’s status and employment as a minister of the church. It therefore concerns internal church discipline, faith, and organization, all of which are governed by ecclesiastical rule, custom, and law.”) (citation omitted).
*167All Saints Parish implicitly relied on this Court’s holding in Morris St. Baptist Church v. Dart, 67 S.C. 338, 45 S.E. 753 (1903). In that case, this Court explained:
Where, however, a church controversy necessarily involves rights growing out of a contract recognized by the civil law, or the right to the possession of property, civil tribunals cannot avoid adjudicating these rights, under the law of the land; having in view, nevertheless, the implied obligations imputed to those parties to the controversy who have voluntarily submitted themselves to the authority of the church by connecting themselves with it.
Id. at 338, 45 S.E. 753, 754. It is clear that Dart envisioned two typical scenarios for court intervention into church disputes: those controversies arising from a civil contract or property possession. While I would not rigidly constrain the Court’s authority to these two instances, our precedents do not stand for the proposition that the courts should involve themselves in a defamation claim arising from statements made during a meeting called for the express purpose of discussing church matters, including the continued service of its Trustees in the wake of a financial crisis for the institution.
In my opinion, the United States Court of Appeals for the First Circuit’s decision in Natal v. Christian & Missionary Alliance, 878 F.2d 1575 (1st Cir.1989), is instructive. In that case, a reverend filed suit in federal district court against a non-profit religious corporation, the Christian and Missionary Alliance (the CMA). Id. at 1576. The reverend alleged that the CMA “unceremoniously” discharged him in contravention of the organization’s governance procedures, and as a result, tarnished his reputation. Id. The CMA filed a motion to dismiss pursuant to Rule 12(b)(6), FRCP, and the district court granted that motion. Id.
The First Circuit affirmed, basing its decision on the well-settled principle that civil courts cannot adjudicate disputes turning on church policy and administration or religious doctrine and practice. Id. at 1576. The fact that the reverend couched his complaint in terms of the CMA failing to follow its own rules, thus denying him due process, was of no moment. According to the court, “Howsoever a suit may be labeled, once a court is called upon to probe into a religious body’s *168selection and retention of clergymen, the First Amendment is implicated.” Id. at 1577. Adjudication of the reverend’s complaint would have required forbidden judicial intrusion into “rules, policies, and decisions which are unmistakably of ecclesiastical cognizance,” and thus the court refused to intervene. Id. (“It is well-settled that religious controversies are not the proper subject of civil court inquiry. Religious bodies must be free to decide for themselves, free from state interference, matters which pertain to church government, faith, and doctrine.”); see Heard v. Johnson, 810 A.2d 871, 884-86 (D.C.2002) (rejecting a pastor’s defamation claim following his removal by the church’s trustees on the principle that the prohibition against judicial encroachment into church decisions included the employment of ministers because selection and termination of clergy is a core matter of ecclesiastical self-governance not subject to interference by a state).
In the instant case, the Trustees held positions in which they were beholden to the congregation, and responsible for supporting the spiritual ministry of the Church. The First Amendment permits the Church to establish its own rules and regulations for internal discipline and government, and to create a tribunal for adjudicating the Church’s disputes. See Milivojevich, 426 U.S. at 724, 96 S.Ct. 2372. Moreover, when that tribunal decides a dispute, the Constitution requires that civil courts accept that decision as binding. Id. As observed in Hosanna-Tabor v. Equal Employment Opportunity Commission, — U.S. -, -, 132 S.Ct. 694, 710, 181 L.Ed.2d 650 (2012), the Church must “be free to choose who will guide its way.” The interests of a religious group in choosing who will preach its beliefs and carry out its mission demands that civil courts abstain from interference into disputes grounded in ecclesiastical decisions. See id.
The Trustees argue that the trial court may take jurisdiction because the Trustees did not contest their termination, were not employees of the church, and did not engage in litigation against a governing board. However, the Trustees ignore the pertinent facts that the alleged defamation took place during a congregational meeting and that the allegedly defamatory statements directly concerned their continued leadership, both financial and spiritual. Thus, the dispute here involved integral components of ecclesiastical governance.
*169I agree with the majority that certain torts fall squarely within the neutral principles of law doctrine. See, e.g., Hosanna-Tabor, 132 S.Ct. at 710 (“We express no view on whether the exception bars other types of suits, including actions by employees alleging breach of contract or tortious conduct by their religious employers. There will be time enough to address the applicability of the exception to other circumstances if and when they arise.”). If Brantley made certain defamatory remarks unrelated to the Trustees’ roles in the management of the Church’s finances and their continued spiritual leadership, the analysis might very well be different. Because the alleged defamatory remarks center on the relationship between Brantley and his Board and the Trustees and their role in Church affairs and spiritual life before a self-governing congregation, I respectfully disagree with an analysis invariably placing civil courts in the position of having to referee this type of ecclesiastical decision-making.
KITTREDGE, J., concurs.

. A June 2006 audit of the Church finances did not uncover any mismanagement of funds or wrongdoing.